         Case: 3:19-cv-00652-wmc Document #: 13 Filed: 05/29/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ISLAND CITY SNOWMOBILE &
 ATV CLUB, INC.,

         Appellant,                                    Case No. 19-cv-652-wmc

    v.

RYAN BROWN,

         Appellee.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered affirming the

decision of the United States Bankruptcy Court for the Western District of

Wisconsin and dismissing this case.




         s/V. Olmo, Deputy Clerk                          5/29/2020
         Peter Oppeneer, Clerk of Court                   Date
